Citation Nr: 0101902	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  99-22 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois

THE ISSUE

Entitlement to service connection for chronic fungal 
infection of the feet, claimed as jungle rot.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel





INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois which denied the benefit sought on appeal.  
The veteran, who had active service from February 1966 to 
February 1967, appealed that decision to the BVA and the case 
was referred to the Board for appellate review.    

REMAND

While the veteran's appeal was pending, there was a 
significant change in veteran's benefits law applicable to 
this claim.  See Karnas v. Derwiniski, 1 Vet. App. 308, 312-
313 (1991).  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C. §§5102, 5103, 5103A, and 5107).  Among other 
things, this law substantially modified the nature of, and 
circumstances triggering, VA's duty to assist a claimant.  
Specifically, it requires VA notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  In 
addition, VA must inform the claimant as to what evidence the 
claimant is to provide and what evidence, if any, VA will 
attempt to obtain on the veteran's behalf.  

A preliminary review of the evidence discloses that in 
October 1998 the veteran underwent a VA examination of his 
feet at which time he related that he had the condition on 
both feet since returning from Vietnam.  Following the 
examination the diagnosis was a chronic fungal infection of 
both feet.  However, in rendering this diagnosis it is not 
clear whether the examiner had the benefit of a review of 
records associated with the claims file, including service 
medical records.  Consequently the Board is of the opinion 
that an additional examination would be helpful.  

Further, the veteran states in a VA Form 21-4138 dated April, 
1998, that he had trouble with jungle rot in Vietnam, was 
treated, and still has breakouts of the condition.  In that 
same document, he relates that he has been receiving 
treatment at the "JC and JB VAMC St. Louis, MO" since 
discharge from the military.  It does not appear that the RO 
has obtained the VA treatment records.  The VA is deemed to 
have constructive knowledge of those records, and in this 
case, has actual knowledge of the existence of those records.  
As such, they are considered to be evidence which is of 
record at the time any decision is made, and should be 
associated with the claims file.  See Bell v. Derwinski, 2 
Vet.App. 611 (1992); see also VAOPGCPREC 12-95, 60 Fed. Reg. 
43186 (1995)("...an [agency of original jurisdiction's] 
failure to consider records which were in VA's possession at 
the time of the decision, although not actually in the record 
before the AOJ, may constitute clear and unmistakable 
error...").

In addition, the RO has not yet considered whether any 
additional notification or development is required under the 
Veterans Claims Assistance Act of 2000.  Likewise, the RO 
denied the veteran's claim on the basis of the veteran's 
failure to present a well-grounded claim.  However, this 
standard is no longer applicable, and it would be potentially 
prejudicial to the veteran if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747) (1992)). 

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand to the RO is 
required in this case, so that the RO may comply with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107). 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO is requested to review the 
entire file and undertake any development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (2000) (to be codified at 
38 U.S.C. §§ 5100-5103A, 5106-7, 5126).  

2.  The veteran should be contacted and 
asked to specify the names and addresses 
of all health care providers who have 
provided him treatment for his feet since 
his separation from service.  After 
obtaining any necessary authorization, 
the RO should obtain and associate those 
records with the claims file.

3.  The RO should obtain and associate 
with the claims file all VA medical 
records referred to by the veteran in his 
April 1998 Statement in Support of Claim, 
specifically all records from the "JC 
and JB VAMC St. Louis, MO."

4.  The veteran should be afforded an 
examination of his feet to ascertain the 
nature and etiology of any disorder that 
may be present.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is further 
requested to review all pertinent records 
associated with the claims file, 
particularly service medical records and 
any records of treatment following 
service, and offer an opinion as to 
whether any currently diagnosed fungal 
infection of the feet is causally or 
etiologically related to symptomatology 
manifested or treated during service.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2000), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.
  
When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


